Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE



DONALD SMASAL, SR., CANDIDATE
FOR MAYOR OF THE TOWN OF
HORIZON CITY, TEXAS


RELATOR
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00103-CV

An Original Proceeding 

in Mandamus






MEMORANDAUM OPINION 
ON PETITION FOR WRIT OF MANDAMUS

	Relator, Donald Smasal, Sr., candidate for Mayor of the Town of Horizon City, Texas
asks this Court to issue a writ of mandamus against the City Clerk of Horizon City, Texas.  In
order to be entitled to mandamus relief, a relator must meet two requirements.  First, the relator
must show that the trial court clearly abused its discretion.  In re Prudential Insurance Company
of America, 148 S.W.3d 124, 135 (Tex. 2004).  Second, the relator must demonstrate he has no
adequate remedy by appeal.  Id. at 135-36.  Based on the record before us, we are unable to
conclude Relator is entitled to mandamus relief.  Accordingly, the petition for writ of mandamus
is denied.  Further, we deny the request made by the Town of Horizon City, Texas for sanctions
pursuant to Tex.R.App.P. 52.11.


April 29, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.